The respondent secured a decree of divorce from the appellant by default. The findings of fact upon which the decree was based found that the appellant was an able-bodied man, employed in the shipyards at seventy dollars per week. The decree gave the respondent custody of the minor child and allowed twenty dollars per week for his support. Appellant's petition for modification of the decree showed that, for some time prior to its filing, appellant was employed by the *Page 454 
United States Army Transport at a salary of about one hundred and fifteen dollars per month.
Appellant had the statement of facts certified by the court and filed it in open court on the 9th day of September, 1944. It was thereafter lost. The court certified a copy of the statement of facts with the statement as set out in the majority opinion, and the clerk filed it in open court on October 24, 1944, with file mark as shown in the majority opinion, reciting "nunc pro tunc
as of September 9, 1944."
"A nunc pro tunc entry, in practice, is an entry made now
of something which was actually previously done, to have effect as of the former date." Perkins v. Hayward, 132 Ind. 95,31 N.E. 670.
This court raised the issue upon which the majority opinion rests, upon its own motion. The doctrine of stare decisis
cannot be invoked unless the decisions relied upon are in point. None of the citations in the majority opinion are in point, and hence it is a case of first impression. Aetna Ins. Co. v.Thompson, 34 Wn. 610, 76 P. 105, held that after appeal the trial court had no jurisdiction to change its judgment. Kawabev. Continental Life Ins. Co., 97 Wn. 257, 166 P. 617, held that the trial court had no jurisdiction to grant a new trial
during the pendency of an appeal. O'Bryan v. American Inv. Imp. Co., 50 Wn. 371, 97 P. 241, and Pappas v. Taylor,138 Wn. 31, 244 P. 393, held that the superior court had inherent powers to modify its judgment entry so as to make it conform to the judgment actually entered at any time where the original decree has not been superseded by an appeal. Van Horne v. VanHorne, 194 Wn. 606, 78 P.2d 1082, held that, during the pendency of an appeal, the trial court had no jurisdiction tovacate or modify the judgment. Isom v. Olympia Oil  WoodProducts Co., 200 Wn. 642, 94 P.2d 482, held that, where the notice of appeal was not filed within thirty days, the trial court had no authority to change the date of the actual filing
in order to bring it within the time. State ex rel. Departmentof Public Service v. Wilson, 12 Wn.2d 614, 123 P.2d 341, held that *Page 455 
during the pendency of an appeal the trial court had no jurisdiction to strike the statement of facts. Penchos v.Ranta, 22 Wn.2d 198, 155 P.2d 277, held that, during the pendency of an appeal, the trial court had no jurisdiction tocorrect its findings of fact made prior to judgment and appeal.
The issue in this case is: Can the actual and true date of filing a statement of facts be established by a nunc pro tunc
entry when one of those rare misadventures due to the fallibility of human nature occurs? Isom v. Olympia Oil  Wood Products Co.,supra, is not in point because there the court attempted to fix a date of filing other than the true date.
This being a case of first instance, we should follow the statute, which is Rem. Rev. Stat., § 1731 [P.P.C. § 5-55], reading as follows:
"Upon the taking of an appeal by notice as provided in this title, and the filing of a bond to render the appeal effectual, the supreme court shall acquire jurisdiction of the appeal for all necessary purposes, and shall have control of the superior court and of all inferior officers in all matters pertaining thereto, and may enforce such control by a mandate or otherwise, and, if necessary, by fine and imprisonment, which imprisonment may be continued until obedience shall be rendered to the mandate of the supreme court. But the superior court shall, nevertheless, retain jurisdiction for the purpose of all proceedings by this act provided to be had in such court, and for the purpose of settlement and certifying the bills of exceptions and statements of facts, and for all purposes in so far as the cause is notaffected by the appeal." (Italics mine.)
It is clear that, even after notice of appeal, the superior court retains jurisdiction over those things pertaining to the perfection of the appeal "and for all purposes in so far as the cause is not affected by the appeal."
It seems to me that the matter of keeping the records of the superior courts is of necessity exclusively within the jurisdiction of those courts. They have always been presumed to be correct unless and until their correctness is challenged. The jurisdiction of the superior courts to act upon such matters is not affected in the least by the existence *Page 456 
of the right to take an appeal from their acts for the purpose of challenging their correctness. The appeals in the cases cited by the majority opinion were taken for that purpose. However, they only hold that the superior court may not alter the judgment or the record upon which it is based, or take a different action than that inhering in the final order or judgment so as to affect the results of the appeal, or, as in the Isom case, that it may not restore the jurisdiction for an appeal when in fact it had been lost by the lapse of the jurisdictional time.
This is a case, however, where the record shows that the jurisdictional steps for taking an appeal, were taken timely. Had the court arbitrarily refused to file the statement of facts instead of merely having lost it, I think the appellant could have come into this court, not to have this court assume jurisdiction and file it itself, but to require the superior court to do so, in which case a nunc pro tunc entry to take effect as of the time the statement of facts was offered for filing would have been proper.
Had the appellant moved the court for an order to make the record speak the truth and had the court denied it on the ground that it had no jurisdiction so to do, appellant could then have appealed to this court, not to have jurisdiction conferred upon the superior court to so act, but to require the superior court to exercise its existing and original jurisdiction conferred by the statute. Since the superior court did not refuse to act, there was no occasion for the appellant to appeal to this court.
If it be urged that the superior court had no jurisdiction to act unless authorized to do so by this court, the answer is that, if it had no jurisdiction under our constitution and laws, then this court could not perform the legislative function of conferring jurisdiction upon it, and regardless of what we might do, it would still not have it. Certainly, this court would not, itself, file the statement of facts for the appellant, nor hold a hearing to take testimony for the purpose of deciding the issue of fact here involved. (This court refused to examine the affidavits in this case.) *Page 457 
Had the appellant come directly into this court in the first instance, seeking a remedy for the inadvertence of the clerk of the court, instead of proceeding as he did, he would have been confronted at once with the proposition that, as an appellate court, we have no jurisdiction to perform the necessary act ourselves. Nor would we entertain the petition or give directions to the superior court, since it had not refused to act and still had the jurisdiction and the duty to keep its own records and make them speak the truth. To hold otherwise would be an unlawful encroachment upon the jurisdiction of the superior court.
Had the respondent thought the court committed error in its determination of facts with regard to the filing, she had the right to challenge the factual correctness of the record by appeal. She did not do so. The majority opinion does not pass upon the factual question of the correctness of the record; it simply denies the superior court's jurisdiction to make a correct record as to the date of filing the statement of facts by a nuncpro tunc entry.
Undue importance has been given to the fact that no written order was signed and filed by the court specifically directing the clerk to do his duty in the matter. I have never known an instance where the court has signed and filed an order directing the clerk to do his duty.
I think the statement in the majority opinion, "We assume that the clerk must have thought he was authorized to make the abovenunc pro tunc entry," should have read, instead, "We assume that the clerk was authorized to make the nunc pro tunc entry."
When an unchallenged record comes to us showing a timely filing, the question of the correctness of the record on that point is not raised by the appeal. On the contrary, the appellant must and does rely upon the correctness of the record. Certainly, the respondent did not raise the question of the correctness of the record. In divorce actions, this court has only appellate jurisdiction. It is most logical and in accordance with all of our decisions that the superior court and the supreme court would not have simultaneous jurisdiction of identical subject matter in such actions. *Page 458 
This court has, on its own motion, departed from its appellate jurisdiction and invaded the jurisdiction of the superior court. It had no opportunity to pass upon the correctness of the record as a factual matter because the question was not raised on appeal. It does not question that the statement of facts was filed in open court, September 9, 1944, was later lost, and that the truth was made to appear by a nunc pro tunc entry. It simply holds that the superior court has no authority to make such an entry. It thereupon disregards the statement of facts, or, in other words, holds it to be a nullity. It appears that this is based on the theory that the superior court lost its jurisdiction by reason of there being a notice of appeal. The statute prescribes otherwise.
What is meant when one uses the word "jurisdiction" depends somewhat upon its context. Here it has to do with the situs of authority to make the record; not, of course an authority to act arbitrarily because of being beyond the reach of an appeal, but the authority to act and, in the absence of an appeal, to have its acts constitute the record.
The majority opinion, holding as it does that the superior court has no authority to make its records speak the truth, and this court clearly having no jurisdiction to do so, necessarily results in a fatal absence of jurisdiction anywhere to make a true record. In other words, this court has exercised a simultaneous jurisdiction that it does not have under the law to deprive the superior court of the jurisdiction that it did have, to the end that a vacuum is created in which no court has jurisdiction to act.
The appellant, through no fault of his own, has lost his appeal through the automatic affirmance of the trial court's decree without regard to the merits of his cause. This is not justified under the statute or the doctrine of stare decisis, and I cannot agree that the new rule herein laid down, which creates a fatal want of jurisdiction anywhere to make the record speak the truth, is in furtherance of a sound administration of justice.
BLAKE, J., concurs with MALLERY, J. *Page 459